DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jonathan Owens on 12/20/21.

The application has been amended as follows: 
1. 	(currently amended)	Method for authorization management in a community of connected objects, a master object being determined in said community, 
the method comprising: 
- receipt, by the master object from a requesting object, of a request to carry out an action concerning: 
- the community of connected objects, or 

- receipt, by an authentication server that is distinct from the master object, of a list of certified attributes associated with the requesting object, an attribute being a characteristic linked to the requesting object, this characteristic being intrinsic to the requesting object; 
- after the list of attributes is verified by the authentication server and a capability of the requesting object is determined based on said list of attributes, a capability being a set of authorizations describing the various actions or rights that the requesting object has, receipt by the master object of an authentication token comprising said capability; 
- transfer of said authentication token to said requesting object by the master object;
- receipt of said authentication token by the master object; 
- verification by the master object that the authentication token authorizes said action; 
- transmission of a message authorizing said action if the verification is successful, wherein the request to carry out an action concerns the act of joining the community, and wherein the transmission of said message authorizing said action includes a transmission by the master object of a community token relating to said community; and
- upon receipt of said community token by the master object, updating a database stored in the master object in order to add a new member to said community.



3. 	(canceled)	

4. 	(canceled)	
5. 	(currently amended)	Method according to claim [[2]] 1, wherein the request to carry out an action concerns the act of communicating with an internal object of the community that is distinct from the master object, and wherein the transmission of said message authorizing said action comprises a transmission by the master object of an object token relating to said internal object.

6. 	(previously presented)	Method according to claim 1, wherein the receipt of the request comes directly from the requesting object.

7. 	(previously presented)	Method according to claim 5, wherein the transmission of said message authorizing said action further comprises an address of the internal object.

8. 	(previously presented)	Method according to claim 1, wherein the receipt of the list of certified attributes takes place via the master object.



10. 	(previously presented)	Method according to claim 1, wherein the method further comprises: 
- negotiation between the requesting object and the authentication server in order to define at least one certification server able to certify at least one attribute of the list of attributes.

11. 	(previously presented)	Method according to claim 1, wherein the method further comprises: 
- the requesting object sending a request for certification of at least one attribute, to a certification server.


12. 	(currently amended)	Device able to be connected and to be part of a community of connected objects, wherein the device comprises:
- an interface for receiving a message from a requesting object; 
- a processor adapted for: 
- determining whether said received message comprises an authentication token comprising a capability authorizing an action relating to said device, the capability being 
- if this determination is positive, transmitting said message to a master object of said community, said master object being able to verifying the validity of the authentication token, wherein a request to carry out the action concerns the act of joining the community, and wherein the transmission of said message authorizing said action includes a transmission by the master object of a community token relating to said community; 
- an interface for receiving a response message from said master object; 
the processor being further adapted for: 
- executing said action relating to said device if said response message comprises an indication that validates said authentication token; 
- transmitting a result of the action to the requesting object; and
- upon receipt of said community token by the master object, updating a database stored in the master object in order to add a new member to said community.

13. 	(currently amended)	Method for executing an action relating to a device, said device being connected and being part of a community of connected objects, wherein the method comprises: 
- receiving a message from a requesting object; 
- determining whether said received message comprises an authentication token comprising a capability authorizing the action relating to said device, the capability being 

- if this determination is positive, transmitting said message to a master object of said community, said master object being able to verifying the validity of the authentication token; 
- receiving a response message from said master object; 
- executing said action relating to said device if the response message comprises an indication that validates said authentication token, wherein a request to carry out the action concerns the act of joining the community, and wherein the transmission of said message authorizing said action includes a transmission by the master object of a community token relating to said community; 
- transmitting a result of the action to the requesting object; and
- upon receipt of said community token by the master object, updating a database stored in the master object in order to add a new member to said community.

14. 	(currently amended)	Device able to be connected, wherein the device comprises: 
- an interface for receiving a first message from a master object of a community of connected objects, said first message containing an authentication token comprising a capability of said device that is determined based on a list of certified attributes, an attribute being a characteristic linked to the requesting object, this characteristic being 
- an interface for sending a second message to an object of said community, said second message containing said authentication token and a request to carry out an action, said action being: 
- a request to join said community or 
- a request to access a service offered by an internal object of said community, the internal object being distinct from the master object wherein a request to carry out the action concerns the act of joining the community; 
- an interface for receiving a third message authorizing said action or indicating a result of said action, wherein transmission of the third message authorizing said action includes a transmission by the master object of a community token relating to said community; and
- upon receipt of said community token by the master object, updating a database stored in the master object in order to add a new member to said community.

15. 	(currently amended)	Method for executing an action, wherein the method comprises the following steps implemented by a requesting object: 
- receiving a first message from a master object of a community of connected objects, said first message containing an authentication token comprising a capability of said requesting object that is determined based on a list of certified attributes, an attribute being a characteristic linked to the requesting object, this characteristic being 
- sending a second message to an object of said community, said second message containing said authentication token and a request to carry out an action, said action being: 
- a request to join said community or 
- a request to access a service offered by an internal object of said community, the internal object being distinct from the master object wherein a request to carry out the action concerns the act of joining the community; 
- receiving a third message authorizing said action or indicating a result of said action, wherein transmission of the third message authorizing said action includes a transmission by the master object of a community token relating to said community; and
- upon receipt of said community token by the master object, updating a database stored in the master object in order to add a new member to said community.

16. 	(previously presented)	Method according to claim 6, wherein the transmission of said message authorizing said action further comprises an address of the internal object.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: after the list of attributes is verified by the authentication server and a capability of the requesting object is determined based on said list of attributes, a capability being a set of authorizations describing the various actions or rights that the requesting object has, receipt by the master object of an authentication token comprising said capability; transfer of said authentication token to said requesting object by the master object; receipt of said authentication token by the master object; verification by the master object that the authentication token authorizes said action; transmission of a message authorizing said action if the verification is successful, wherein the request to carry out an action concerns the act of joining the community, and wherein the transmission of said message authorizing said action includes a transmission by the master object of a community token relating to said community; and upon receipt of said community token by the master object, updating a database stored in the master object in order to add a new member to said community.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433